Case 3:18-cv-01835-GPC-JLB Document 52 Filed 02/18/21 PageID.432 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ALBERT THOMAS,                                  Case No. 3:18-cv-01835-GPC-JLB
12
                                      Plaintiff, ORDER GRANTING
13                                               STIPULATION FOR
                  v.                             VOLUNTARY DISMISSAL WITH
14                                               PREJUDICE
                                                 (Fed. R. Civ. P. 41(a)(1)(A)(ii))
15   W. MONTGOMERY, et al.,
16                                 Defendants.
17
18        Plaintiff Albert Eugene Thomas (CDCR No. E88239) and Defendants J.
19   Garcia, J. Ramirez, A. Beltran, and J. Coronado have resolved this case in its
20   entirety and stipulated to a dismissal of this action with prejudice under Federal
21   Rule of Civil Procedure 41(a)(1)(A)(ii). Further, the parties stipulated that each
22   party shall bear its own litigation costs and attorney’s fees.
23        PURSUANT TO STIPULATION, IT IS SO ORDERED.
24   Dated: February 18, 2021
25
26
27
28
                                                 1
                                                                      18-cv-01835-GPC-JLB
